Citation Nr: 0703151	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  99-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of overpayment of Chapter 31 
benefits in the amount of $320.73.

2.  Entitlement to waiver of overpayment of Chapter 31 
benefits in the amount of $1,142.78.    

(The issues of entitlement an increased evaluation for a low 
back disability, evaluated as 10 percent disabling prior to 
August 30, 1995, and 20 percent disabling since that date, 
and entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling, are the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to June 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to waiver of overpayment of 
Chapter 31 benefits.  

In July, August, and October 1998, and February 2003, VA 
received evidence in support of the veteran's appeal.  This 
evidence was not previously considered by the agency of 
original jurisdiction (AOJ) in regard to the claims on appeal 
and was not accompanied by a waiver of AOJ consideration.  
See 38 C.F.R. § 20.1304 (2006).  On October 4, 2006 the Board 
sent the veteran a letter requesting that he either sign a 
form waiving AOJ review prior to Board review, or indicate 
that he desired a remand for initial AOJ consideration of the 
evidence.  The veteran has not responded to this letter.  
However, as will be discussed further below, these records 
are not pertinent to the issue of waiver of overpayment in 
the amount of $320.73 and waiver of AOJ consideration is not 
necessary.  See 38 C.F.R. § 20.1304(c) (evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issue or issues).  

In light of the favorable decision in regard to the issue of 
waiver of overpayment in the amount of $1,142.78, the Board 
finds that the veteran is not prejudiced by consideration of 
the merits of the claim without a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1102.  



FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.  

2.  An overpayment in the amount of $320.73 was created when 
the veteran withdrew from a course, reducing his attendance 
from the full-time to the three-quarter time rate.  

3.  It has not been shown that collection of the calculated 
overpayment of $320.73 would create undue hardship on the 
veteran or defeat the purpose of the benefit.  

4.  Failure to require restitution of the overpayment of 
$320.73 would result in unfair gain to the veteran.  

5.  The veteran did not change positions to his detriment, 
relinquish a valuable right, or incur a legal obligation as a 
result of the overpayment of $320.73.  

6.  An overpayment in the amount of $1,142.78 was created 
when the veteran received non-punitive (NP) grades.  

7.  The veteran had medical problems during the period of 
enrollment which constitute mitigating circumstances 
surrounding his receipt of NP grades.  


CONCLUSIONS OF LAW

1.  Recovery of an overpayment of Chapter 31 benefits in the 
amount of $320.63 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).  

2.  Evidence of record demonstrates mitigating circumstances 
regarding an overpayment of Chapter 31 benefits in the amount 
of $1,142.78, and waiver is granted.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. § 21.4136 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This statute, 
however, is not applicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  

The Board also notes that the veteran has not challenged the 
validity of the indebtedness, nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examiner further.  Cf Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

II.  Factual Background

The record reflects that the veteran was in receipt of 
Chapter 31 benefits for a period of enrollment from August 
25, 1997 to December 18, 1997 at Florida Community College at 
Jacksonville (FCCJ).  In July 1997 the veteran signed a 
statement certifying that he had read and understood the 
guidelines of the Chapter 31 program, and that he understood 
that it was his responsibility to contact his case manager to 
report any changes of dependents, training time, or any other 
problems which might affect either current training or future 
employment.  

These guidelines specifically informed the veteran that, "If 
it becomes necessary to withdraw from a course you must 
contact your case manager before you withdraw!"  The 
guidelines further stated that, "You should understand that 
it is your obligation to immediately report any changes in 
your enrollment (reductions, withdrawals, terminations, etc.) 
to both your training facility and your case manager to avoid 
or minimize receipt of incorrect payments."  A July 1997 
Special Report of Training indicates that the veteran's case 
manager reviewed these guidelines with him line by line.  

An August 1997 fee receipt from FCCJ reflects that the 
veteran was enrolled in 12 credit hours of courses.  A 
November 1997 Special Report of Training reflects that the 
veteran forgot to attend one particular class, therefore, he 
withdrew after he remembered approximately three weeks after 
registration.  In this Report, the veteran's case manager 
notes that the veteran's award would be adjusted to reflect 
the change in registration in 12 credit hours to 11 credit 
hours, and that such change would reduce the veteran from the 
full-time to the three-quarter time rate.  The case manager 
informed the veteran that such change would put him in 
overpayment, and that he could expect a reduction in his 
subsistence pay.  

In a November 1997 letter to his case manager, the veteran 
expressly stated that he dropped a class because it had a 
different starting date and he forgot about it.  In a second 
Special Report of Training in November 1997 the veteran 
stated that he continued to do well in his classes and 
expected to have the 2.5 grade point average required as per 
his plan.  He also indicated that he understood that the 
class he dropped put him in a three-quarter time status and 
would affect his subsistence award.  

In January 1998, the veteran's case manager sent him a letter 
to inform him that he had received NP grades for the fall 
1997 term.  She reminded the veteran that VA does not accept 
NP grades and that the grades would have to be changed to 
letter grades or his subsistence pay would be reduced 
accordingly, which would place him in an overpayment status.  

In a January 1998 Special Report of Training, the veteran 
indicated that he would not be attending school in the spring 
1998 term due to lower back problems, and the need to attend 
the pain clinic every other week.  He added that he had had a 
discogram and several follow-up appointments which had 
interfered with his class attendance and, so, he stopped 
going.  

In a statement received in January 1998 the veteran requested 
a waiver of the overpayment created.  

In an April 1998 Report of Contact the veteran stated that he 
had withdrawn from his first term at FCCJ as a result of 
medical problems, including back pain and an inguinal hernia.  
The veteran stated that he would provide documentation to 
verify his medical condition for consideration of mitigating 
circumstances for the NP grades in the fall term.  

In May 1998 the veteran stated that he believed he was not 
materially responsible for the creation of the debt as he did 
attend classes when he could, but that he was in a great deal 
of pain from his back and stomach condition.  The veteran 
listed a number of doctors, including VA facilities, where he 
had been treated for these conditions, and requested that 
such records be considered in his waiver claim.  

The June 1998 decision of the Committee outlined that the 
overpayment of $320.73 was created when the veteran reduced 
his course load from 12 credit hours (full-time rate) to 11 
credit hours (three-quarter time rate) and that the 
overpayment of $1,142.78 was created when the veteran 
received NP grades for the term.  The Committee then denied 
waiver of the overpayments, stating that the veteran had 
failed to provide evidence of medical problems which would 
constitute mitigating circumstances.  

Although not associated with the veteran's vocational 
rehabilitation folder, or reviewed by the Committee, the 
Board notes that several medical records for the period from 
August 25, 1997 to December 18, 1997 were associated with the 
veteran's claims file in regard to his claims for an 
increased evaluation for his low back disability and service 
connection for duodenal ulcer.  These records include 
treatment for lumbosacral strain at Healthsouth Sports 
Medicine and Rehabilitation Center from September to October 
1997, with the veteran receiving treatment on 8 different 
dates.  

These records also include treatment for lumbosacral strain 
provided by Dr. H. between August and December 1997.  At 
evaluation in August 1997, days after the beginning of the 
term at FCCJ, the veteran reported increased back pain and 
left lower extremity numbness.  Dr. H.'s impression was 
aggravation of pre-existing low back pain with a history of 
degenerative disc disease.  He recommended a combination of 
epidural injections, physical therapy, and nerve conduction 
study, and prescribed Ultram.  

The veteran underwent nerve conduction testing in October 
1997 and, following such testing, Dr. H. indicated that the 
veteran had received almost four weeks of physical therapy, 
but denied much benefit, and also denied any benefit from two 
recent epidural injections.  The veteran stated that his pain 
was not controlled with Ultram and that he would consider 
surgery if it was an option.  Dr. H. opined that there was 
nothing more that could be done for the veteran 
conservatively, and recommended a second surgical opinion.  

III.  Analysis

In cases such as this, where there has been no finding of 
fraud, misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived. 38 U.S.C.A. 
§ 5302(a) (West 2002).  Waiver will be granted when recovery 
of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2006).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

VA will not pay benefits to an individual for a course from 
which the individual withdraws or receives an NP grade 
unless, as here, there are mitigating circumstances, the 
veteran submits a description of these circumstances in 
writing to VA within one year from the date VA notifies the 
individual that he or she must submit the mitigating 
circumstances, and the individual submits evidence supporting 
the existence of mitigating circumstances within one year of 
the date that evidence is requested by VA.  38 C.F.R. 
§ 21.4136.  

In this case, the veteran has asserted that the portion of 
his debt due to receipt of NP grades, $1,142.78, was the 
result of his service connected back and stomach 
disabilities.  He timely described these circumstances to VA 
in his May 1998 letter, and, although not reviewed by the 
Committee, evidence demonstrating frequent treatment related 
to the service connected back disability, including physical 
therapy, epidural injections, and nerve conduction study, was 
associated with the claims file in July and August 1998.  The 
Board finds that this medical evidence demonstrates illness 
on the part of the veteran, as described in 38 C.F.R. 
§ 21.4136, and that the necessity of frequent treatment 
constitutes mitigating circumstances.  Therefore, resolving 
all doubt in favor of the veteran, waiver of overpayment of 
$1,142.78 is granted.   

The Board has considered mitigating circumstances surrounding 
the overpayment of $320.73, however, the veteran has not 
asserted that withdrawal from this course was the result of 
any medical problems, but, on more than one occasion, has 
reported that he simply forgot to attend the course.  Such a 
reason for withdrawal does not constitute a mitigating 
circumstance.  38 C.F.R. § 21.4136.  Therefore, the Board 
will consider the factors of equity and good conscience in 
determining whether or not waiver of the overpayment of 
$320.73 is warranted.  

The first and second elements pertain to the fault of the 
debtor, and the fault of the debtor versus that of VA.  

The veteran is at fault in the creation of the indebtedness.  
The overpayment of $320.73 resulted from his failure to 
inform VA that he had dropped a course, reducing his credit 
hours to the three-quarter time rate.  The veteran had notice 
that such a change could affect his award, as evidenced by 
the Guidelines which he signed and reviewed with his case 
manager in July 1997.  Had the veteran provided timely notice 
to VA of the reduction of his course load to the three-
quarter time rate, his benefits would have been properly 
adjusted with the result of no overpayment.  38 C.F.R. 
§ 1.965(a)(1),(2).  

In regard to the third element, undue hardship, a January 
1998 Financial Status Report from the veteran listed expenses 
exceeding income.  These expenses included rent or mortgage 
payment, however, in his November 1997 Special Report of 
Training, the veteran indicated that he lived with his 
parents who continued to support him financially.  He listed 
as an asset a 1989 Pontiac Lemans, with a resale value of 
$1,000.  

In a May 1998 Financial Status Report the veteran again 
listed expenses exceeding income, by $74, however, these 
expenses again listed rent or mortgage payment, while the 
veteran stated in the same Report that he was living with his 
parents.  His only listed asset on this more recent Financial 
Status Report was a 1992 Chevrolet Cavalier, with a resale 
value of $800, although not running.  He reported no debts.

Based on the November 1997 Special Training Report, which 
reflects the veteran's situation at the time of creation of 
the overpayment, the Board finds that the veteran's basic 
necessities were being met by his parents, as he described 
them as "supporting him financially."  In May 1998 the 
veteran reported that he continued to live with his parents, 
suggesting that they continued to provide for his basic 
necessities.  While the veteran asserted in his August 1999 
Form 9 (substantive appeal) that repayment of the debt caused 
financial hardship, he also stated that he would not have 
made it if he had not been living with his parents, providing 
further evidence that his parents provided financial support.

Further, the Financial Status Reports suggest the acquisition 
of a car between January and May 1998.  There is no evidence 
that a car is a basic necessity for the veteran's life, as he 
indicated in the May 1998 Financial Status Report that he was 
not working and that the car was not running.  In addition, 
costs associated with the car constitute major portions of 
reported expenses in both Financial Status Reports.  In 
January 1998 the veteran reported expenses of $62 for 
automobile insurance and $65 for transportation.  In May 1998 
the veteran reported expenses of $60 for transportation and 
$60 for insurance.  

In addition, the Financial Status Reports indicated no 
dependents for whom denial of waiver would result in loss of 
basic necessities.  Thus, recovery of the overpayment of 
$320.73 would not result in undue hardship.  Indeed, the 
Financial Status Reports show that the veteran was, in fact, 
able to repay the indebtedness without any specific financial 
hardship.  38 C.F.R. § 1.965(a)(3).  

There is no evidence of a material change in the veteran's 
financial situation since the most recent Financial Status 
Report.  

Recovery of the overpayment of $320.73 would not defeat the 
purpose of the benefit, which is intended to be used as 
support for those enrolled in a qualified training or 
education program.  

The amount of $320.73 reflects the benefit for a course which 
the veteran forgot to intend and from which he subsequently 
withdrew.  Therefore, as he was not pursuing this particular 
course of education, recovery of this overpayment would not 
defeat the purpose of the benefit.  38 C.F.R. § 1.965(a)(4).  

The Board notes that the failure of the Government to insist 
upon its right to repayment of the debt would result in the 
veteran's unjust enrichment at the expense of the Government.  
38 C.F.R. § 1.965(a)(5).  

Although it is clearly detrimental for the veteran to owe the 
Government money, he did not change his position to his 
detriment as a result of the award of benefits.  The veteran 
was given specific notice in July 1997 that reduction in his 
course load to less than the full-time rate could result in 
overpayment, and was thus advised that he should not rely on 
such payments in order to meet expenses or incur additional 
expenses 38 C.F.R. § 1.965(a)(6).  

In view of all of the above, and after carefully weighing all 
relevant factors, the Board concludes that recovery of the 
overpayment of Chapter 31 benefits in the amount of $320.73 
would not be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 benefits in the amount of $320.73 is denied.  

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 benefits in the amount of $1,142.78 is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


